Exhibit 10.1

 

[g139081kai001.jpg]

 

August 3, 2011

 

Mr. Andrew Burke

Chief Financial Officer and Global Operational Excellence Officer

 

Dear Drew,

 

In recognition of your appointment as Chief Financial Officer, in addition to
your position as Global Operational Excellence Officer, I am pleased to confirm
that the Compensation Committee of the Board of Directors has approved the
following:

 

·      Your annual base salary has been increased to $700,000 effective
February 1, 2011.

 

·      Your target annual incentive award has been increased to 100% of your
annual base salary ($700,000), effective with the 2011 award.  Please note that
the actual award will be determined based on your individual performance as well
as the company’s financial performance.

 

·      The present value of your 2011 target equity incentive award was set at
approximately $1,300,000.

 

·      In the event of a qualifying termination of employment, your severance
formula now provides for 12 months of your then annual base salary plus your
target annual incentive award.   Other than as described above, your severance
provisions remain unchanged.

 

I wish you continued success in these key roles.  Should you have any questions
please do not hesitate to contact me.

 

Sincerely,

 

/s/ Vicente Teixeira

 

Vicente Teixeira

Chief Personnel Officer

 

--------------------------------------------------------------------------------